Macfarlane, J.
The attorney general files a motion to transfer this cause to the Kansas City court of appeals, for the reason that defendant was found guilty of, and sentenced for, a misdemeanor, and not for a felony. An examination of the record shows that defendant was indicted for an assault with attempt to commit a rape, and was found guilty by the jury of a common assault and his punishment assessed at sixty days’ imprisonment in the county jail.
This court has appellate jurisdiction of felony eases, and the courts of appeals of misdemeanor cases. The indictment was under a statute which makes the crime charged a felony, but the verdict and sentence was under a statute declaring the offense of which he was found guilty a misdemeanor only. The appeal was from a judgment under a misdemeanor statute, and the court of appeals has exclusive jurisdiction. State v. White, ante, p. 224.
Ordered that the case be transferred to the Kansaé City court of appeals.
All concur.